                               IN THE UNITED STATES DISTRICT

                             COURT FOR THE DISTRICT OF IDAHO


TYRELL CURTIS ERLEBACH,
                         Plaintiff,                     Case No. 1:18-CV-00173-BLW
vs.
                                                        ORDER OF DISMISSAL WITH
RAJ ENTERPRISES OF CENTRAL FLORIDA, LLC                 PREJUDICE OF CROSS-
d.b,a. PINNACLE LABORATORIES d.b,a. PINNACLE            DEFENDANTS K&K TREATMENT,
LABORATORY SERVICES d.b.a. PINNACLE LABS,               ROSTAD GPS & MONITORING
MILLENNIUM HEALTH LLC, MILLS BRINSON III                SERVICES, LLC, KIM ROSTAD dba
BSMT, CLD, ALISHA L. PHILLIPS, K&K                      K&K TREATMENT, K&K BAIL
TREATMENT, ROSTAD GPS & MONITORING                      BONDS LLC dba K&K TREATMENT
SERVICES, LLC, KIM ROSTAD, d.b.a. K&K
TREATMENT, K&K BAIL BONDS LLC d.b.a. K&K
TREATMENT, DENNIS STOKES in his individual and
official capacities, PAYETTE COUNTY, PAYETTE
COUNTY SHERIFF'S OFFICE, PAYETTE COUNTY
SHERIFF CHAD HUFF in his individual and official
capacities, PAYETTE COUNTY BOARD OF
COMMISSIONERS,            PAYETTE       COUNTY
COMMISSIONER MARK SHIGETA in his individual
and official capacities, PAYETTE COUNTY
COMMISSIONER LARRY CHURCH in his individual
and official capacities, PAYETTE COUNTY
COMMISSIONER CAROL BRUCE in her individual
and official capacities, PAYETTE COUNTY
COMMISSIONER GEORGIA HANIGAN in her
individual and official capacities, ANNE MARIE
KELSO. SCOTT LANEY, and JOSEPH JOHNSON,
                       Defendants.



ALISHA L. PHILLIPS,

                         Cross-Claimant,

vs.

RAJ ENTERPRISES OF CENTRAL FLORIDA, LLC
dba PINNACLE LABORATORY SERVICES dba
PINNACLE LABS; MILLENNIUM HEALTH, LLC;
K&K TREATMENT; ROSTAD GPS & MONITORING
      ORDER OF DISMISSAL WITH PREJUDICE OF K&K CROSS-DEFENDANTS - 1
SERVICES, LLC; KIM ROSTAD dba K&K
TREATMENT; K&K BAIL BONDS LLC dba K&K
TREATMENT; SCOTT LANEY; and JOSEPH
JOHNSON,

                         Cross-Defendants.

         Pursuant to the Stipulation for Dismissal of Cross-Defendants K&K Treatment, Rostad

  GPS & Monitoring Services, LLC, Kim Rostad dba K&K Treatment, K&K Bail Bonds LLC dba

  K&K Treatment (“K&K), and good cause appearing therefore,

         NOW, THEREFORE, IT IS HEREBY ORDERED, that the Stipulation (docket no. 97) is

  APPROVED, and this does order, that Cross-Claimant Alisha L. Phillips’s cross-claim for

  equitable indemnity against K&K Cross-Defendants in the above-entitled matter be dismissed,

  with prejudice, with Cross-Claimant Alisha L. Phillips and K&K Cross-Defendants to bear their

  own costs and attorney’s fees.



                                                    DATED: December 4, 2018


                                                    _________________________
                                                    B. Lynn Winmill
                                                    Chief U.S. District Court Judge




  ORDER OF DISMISSAL WITH PREJUDICE OF K&K CROSS-DEFENDANTS - 2
